Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 03/24/2021, after the Non Final Office Action dated 12/28/2020 and 10/09/2020. Claims 1, 10, 17 and 21 have been amended; and claims 22 and 23 have been canceled.
Claims 1- 21 are pending.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…control circuitry operable in a spotlight mode in which the control circuitry creates a movable spotlight on a location within the interior region by increasing  transparency of a first region of the adjustable window relative to a second region of the adjustable window that surrounds the first region, wherein the control circuitry increases the transparency of the first region of the adjustable window based on information from the interior and exterior sensor system.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-9 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…an enclosing structure configured to separate an interior region with an occupant from an exterior region; an adjustable window in the enclosing structure between the interior and exterior regions; and control circuitry that stores user preferences and is configured to: identify an object in the exterior region that is undesirable to view by the occupant based on the user preferences; and selectively decrease transparency of a first region of the adjustable window relative to a second region of the adjustable window to block the object in the exterior region from view by the occupant.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11. Claims 12-16 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 17 is the inclusion of the limitation 
“…and control circuitry configured to: identify a location of a light source in the exterior region using the exterior sensor system; identify a first interior location of the occupant using the interior sensor system; identify a second interior location of an inanimate object in the interior region using the interior sensor system; and create a spotlight on the inanimate object and a shadow on the occupant by adjusting an optical characteristic of a first region of the adjustable window relative to a second region of the adjustable window based on the location of the light source and the first and second interior locations.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 17. Claims 12-16 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 21 is the inclusion of the limitation 
“…and control circuitry configured to: identify a location of a light source in the exterior region using the exterior sensor system; identify an interior location of the occupant using the interior sensor system; and adjust an optical characteristic of a first region of the adjustable window relative to a second region of 8the adjustable window based on the location of the light source and the interior location to selectively cool the interior location, wherein the control circuitry reduces the transmission of infrared light through the first region while transmission of visible light through the first region remains constant.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 21.
Choi et al. WO 2017/053040 (US 2018/0304727), Broude et al. US 2009/0058126 and Breed et al. US 2006/0208169 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871